     Case 2:21-cv-02927-CAS-GJS Document 28 Filed 04/21/21 Page 1 of 2 Page ID #:2164




1      KATHRYN C. WANNER (Cal. Bar No. 269310)
       Email: wannerk@sec.gov
2      M. LANCE JASPER (Cal. Bar No. 244516)
       Email: jasperml@sec.gov
3
       Attorneys for Plaintiff
4      Securities and Exchange Commission
       Michele Wein Layne, Regional Director
5      Alka N. Patel, Associate Regional Director
       Amy J. Longo, Regional Trial Counsel
6      444 S. Flower Street, Suite 900
       Los Angeles, California 90071
7      Telephone: (323) 965-3998
       Facsimile: (213) 443-1904
8
9                             UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11                                       Western Division
12
13       SECURITIES AND EXCHANGE                      Case No. 2:21-cv-02927-CAS-GJSx
         COMMISSION,
14                                                    [PROPOSED] ORDER ON EX PARTE
                      Plaintiff,                      APPLICATION FOR LIMITED
15                                                    RELIEF FROM ASSET FREEZE AND
               vs.                                    TO DEPOSIT NET PROCEEDS OF
16                                                    SALE OF ASSETS WITH REGISTRY
                                                      OF THE COURT
         ZACHARY J. HORWITZ; AND
17       1INMM CAPITAL, LLC,
18
                      Defendants.
19
20
21           This matter is before the Court on the Joint Ex Parte Application for Limited
22     Relief from the Asset Freeze and to Deposit Funds With the Registry of Court of
23     Plaintiff, the United States Securities and Exchange Commission (“SEC”) and
24     Defendants Zachary J. Horwitz (“Horwitz”) and 1inMM Capital, LLC (“1inMM”)
25     (collectively “the Parties”). Based on the Parties’ Joint Application and all the
26     records, filings, and proceedings herein, the Court hereby makes and files the
27     following:
28     ///
     Case 2:21-cv-02927-CAS-GJS Document 28 Filed 04/21/21 Page 2 of 2 Page ID #:2165




1                                                ORDER
2            A.      The Parties’ Joint Ex Parte Application for Limited Relief from the
3      Asset Freeze and to Deposit Funds with the Court Registry is GRANTED.
4            B.      The Court’s Asset Freeze Order (Dkt. No. 18) shall be modified as
5      follows: The real property at 9615 Bolton Road Los Angeles, CA 90034 (the “Bolton
6      Road House”), is released from the asset freeze for the limited purpose of allowing it
7      to be sold.
8            C.      The net proceeds from the sale of the Bolton Road House shall be
9      deposited with the Registry of Court.
10           The Clerk of Court is hereby ORDERED to accept cash, a cashier’s check, or a
11     certified check, payable to the Clerk, U.S. District, in the amount of the net proceeds
12     from the sale of the Bolton Road House: $1,417,517.16.
13           IT IS FURTHER ORDERED that pursuant to General Order No. 16-04, these
14     monies be deposited by the Clerk of Court into the Registry of this Court and then, as
15     soon as the business of the Clerk’s Office allows, the Clerk of Court shall deposit
16     these funds into the interest-bearing Court Registry Investment System (“CRIS”)
17     administered by the Administrative Office of the United States Courts pursuant to 28
18     U.S.C. § 2045.
19           IT IS SO ORDERED.
20
       Dated: April 21, 2021                         _                        _____
21                                                   HON. CHRISTINA A. SNYDER
                                                     UNITED STATES DISTRICT JUDGE
22
23     Presented by:
24     Kathryn C. Wanner
       M. Lance Jasper
25     Attorneys for Plaintiff
       Securities and Exchange Commission
26
27
28

                                                     2
